DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
Fig. 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Fig.3 of Patil et al. US 20180049220 A1).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment
Amendments filed on 10/21/2021 are entered for prosecution. Claims 1-30 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments. 

Applicant’s amendments to the claims have overcome each and every objection to the claims previously set forth in the Non-Final Office Action mailed 7/22/2021 (hereafter, Action).

Applicant’s amendments to the claims have NOT overcome the rejection based on 35 USC § 112 to the claims previously set forth in the Action. The rejections are maintained.

Response to Arguments
Applicant's arguments in a reply filed 10/21/2021 (hereafter, Reply) have been fully considered but they are not persuasive. 

Drawings
Applicant argues that “Regarding FIG. 1, Applicant submit that at least the UEs 104 and base stations 102/180, and their subcomponents indicated by reference numerals 121, 123, 125, and 127, are not prior art. Similarly, FIGS. 2A-D and 3 are frame structures, channels, and/or resources used by the novel UEs 104 and base stations 102/180 of the present disclosure. Further, FIG. 4 includes an example hardware architecture for implementing the UEs 104 (or 450) and base stations 102/180 (or 41) of the present disclosure. Finally, FIGS. 5 and 6 are communication configurations used by the novel UEs 104 and base stations 102/180 of the present disclosure.” (Reply, p.10, para.3)
Examiner respectfully disagrees.
At least Fig. 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Fig.3 of Patil et al. US 20180049220 A1).

35 USC § 112(b)
Regarding claims 1-2, 10-11, 19-20, and 25-26, Applicant argues that “Applicant draws the Examiner's attention Specification at [0033] that describes that "the relay ... may re-encode ... either with the original encoding ... of the received transport block portions ... or with modified encoding (e.g., relative to the original encoding) ... before forwarding" - thus establishing the distinction between "original"/"received" and "modified"/"forward[ed]" in the disclosure. Applicant herein amends each instance of "code block groups are received ... according to a first encoding configuration" to "an original encoding configuration" in relation to "a modified transmit configuration." These amendments are supported in Applicant's original specification, e.g., at [0033], [0079], and [0083]. Therefore, Applicant respectfully requests that the Office withdraw the rejection of under 35 U.S.C. § 112(b).“ (Reply, para.3-5, Emphasis as in Original)
Examiner respectfully disagrees.
Amendments still lack any claim limitation that specifies how “modified transmission configuration” is related to “an original encoding configuration” in the same way the original claims lacked any claim limitation that clarifies how “modified transmission configuration” is related to “a first encoding configuration”. Replacing “a first encoding configuration” with “an original encoding configuration” fails to overcome the indefiniteness of “modified transmission configuration”, because there is no claim limitation that relates “modified transmission configuration” to “a first encoding configuration” or “an original encoding configuration”.
Applicant’s argument is not persuasive.

35 USC § 112(a)
	Regarding claims 1-2, 10-11, 19-20, and 25-26, Applicant argues that “Specifically, the Office Action asserts that Applicant's specification "does not reasonably provide enablement for 'other than the relay node such as a destination node ... such as the destination node; ...' ." See Office Action pg. 4 (emphasis in the original). Applicant's claims have never included the language regarding "destination node." Therefore, Applicant respectfully requests that the Office withdraw the rejection under 35 U.S.C. § 112(a).” (Reply, p.11, last para. - p.12, para.1, Emphasis added).
	Examiner respectfully disagrees.
	As discussed below in the claim interpretation, BRI of “a successfully decoded one of the code block groups” recited in claims 1, 10, 19 and 25 includes a successfully decoded one of the code block the relay node and/or the destination node. Likewise, BRI of “an unsuccessfully decoded one of the code block groups” recited in claims 1, 10, 19 and 25 includes an unsuccessfully decoded one of the code block groups that is unsuccessfully decoded by a certain entity including, among others, the relay node and/or the destination node.
	Applicant’s argument based on “Applicant's claims have never included the language regarding "destination node" is not persuasive, because of BRI of the claims encompasses “a successfully decoded one of the code block groups” that is successfully decoded by the destination node and “an unsuccessfully decoded one of the code block groups” that is unsuccessfully decoded by the destination node.

35 USC § 103
	Regarding claims 1, 10, 19 and 25, Applicant argues that “Regarding [1], the Office Action goes on to assert that "all CBs in TB1 except CB [_2 of] CBG1" are the claimed "first part of a successfully decoded ... code block group[]." This cannot be so. CAO's CB_1 and CB_3 are parts of CAO's unsuccessfully decoded CBG1.” (Reply, p.13, para.1, Emphasis added) and that “In summary, the Office Action mistakenly identifies CAo's CB_1 and CB_3 as parts of a "successfully decoded ... code block group[]," mistakenly identifies CAo's transmitting CBG2 as "the transport block," and mistakenly asserts that CAO transmits some part of CBG1. For these reasons, Applicant respectfully requests that the Office withdraw the rejection of each independent claim, and all those claims dependent thereon, as unpatentable under 35 U.S.C. § 103(a) over CAo in view of CHOI.” (Reply, p.13, para.6-7, Emphasis added)
	Examiner respectfully disagrees.
portion of the code block groups as well as a successfully decoded code block of the code block groups and a successfully decoded code block group of the code block groups. Office was clear in the Action that Cao discloses a successfully decoded one ([0124] all CBs in TB1 except CB2, which belongs to CBG1) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3). Because all CBs in TB1 except CB2, which belongs to CBG1 in Cao is a successfully decoded portion of the code block groups, CAO's CB_1 and CB_3 are parts of all CBs in TB1 except CB2 of CBG1, which is successfully decoded portion of the code block groups. Applicant’s argument is not persuasive.
	Second, even if ”a successfully decoded one” in “a first part of a successfully decoded one of the code block groups” in claims 1, 10, 19 and 25 is limited to “a successfully decoded code block group”, the rejections to the claims in the current and prior Office Action are proper, and the claims would not overcome the cited references. This discussion is to promote compact prosecution by notifying Applicant that an amendment that explicitly limits ”a successfully decoded one” to “a successfully decoded code block group” is not sufficient for overcoming the outstanding rejections.
	Applicant has not disputed that Cao discloses a first part of a successfully decoded one ([0124] all CBs of CBG2 and CBG3) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3). Note that CBG2 and CBG3 are clearly successfully decoded code block, and that all CBs of CBG2 and CBG3 is part of all CBs in TB1 except CB2, which belongs to CBG1.
	Furthermore, Applicant has not disputed that Cao discloses a first part of an unsuccessfully decoded one ([0124] CB2, which belongs to CBG1) (see, p.13, para.2 of Reply, “Regarding [2], the Office 
	As a result, resource (Fig.7, [0121]-[0128] resource allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3) in the resource allocation (Fig.7, [0121]-[0128] resources allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3 and to retransmit all the CBs in CBG2) includes both of a first part of a successfully decoded one ([0124] all CBs of CBG2 and CBG3) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) and a first part of an unsuccessfully decoded one ([0124] CB2, which belongs to CBG1) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3).
In other words, regardless of whether CB_1 and CB_3 are part of successfully decoded ... code block group, resource allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3 includes both of a first part of a successfully decoded one of the code block groups and a first part of an unsuccessfully decoded one.
Therefore, even if ”a successfully decoded one” in “a first part of a successfully decoded one of the code block groups” in claims 1, 10, 19 and 25 is limited to “a successfully decoded code block group” by interpretation or an amendment is made that explicitly limits ”a successfully decoded one” to “a successfully decoded code block group”, the rejections to the claims in the current and prior Office Action would be proper, and the claims would not overcome the cited references. 
	
	Regarding claims 1, 10, 19 and 25, Applicant further argues that “Un-amended Claim 1 goes on to recite (bracket parsing added to facilitate the discussion below): transmitting, from the relay node, the transport block including the one or more second code block groups [encoded from the "second part" mentioned above] according to the resource element allocation and [3] the symbol according 
By the reasoning above, CAo would have to disclose transmitting, from CUE2, the entire transport block. But CAO FIG. 7 and CAO [0121]-[0128] disclose only transmitting CBG2, not the entire TB1. Further, such transmitted transport block would have to include [3] (which would have to include some part of CBG1). But CAO FIG. 7 and CAO [0121]-[0128] does not disclose CUE2 transmitting any portion of CBG1. In summary, the Office Action mistakenly identifies CAo's CB_1 and CB_3 as parts of a "successfully decoded ... code block group[]," mistakenly identifies CAo's transmitting CBG2 as "the transport block," and mistakenly asserts that CAO transmits some part of CBG1. For these reasons, Applicant respectfully requests that the Office withdraw the rejection of each independent claim, and all those claims dependent thereon, as unpatentable under 35 U.S.C. § 103(a) over CAo in view of CHOI.” (Reply, p.13, para.3-7, Emphasis added)
	Examiner respectfully disagrees.
	First, Applicant appears to unduly limit the interpretation of ”transport block” to “entire transport block”. As discussed below in claim interpretation, however, BRI of “transport block” recited in claims 1, 10, 19 and 25 includes  “partial transport block” and is not limited to “entire transport block”.
	Second, as discussed in the claim interpretation below, if the "transport block" transmitted from the relay is limited to "entire transport block", the generic claims 1, 10, 19 and 25 requiring “transmitting, from the relay node, the entire transport block” contradict to the figures of species I-III (Fig.11-13) where the time-frequency resources occupied by the CBG3 are replaced by blank or padded signals (because a part of CBG3 is replaced by blank or padded signal and the entire transport block includes CBG3) and the entire transport block is not transmitted by the relay. It should be noted that transmission of the padded signal 1102 in symbols 6 and 8 of Fig.11 of the instant application does not corresponds to the transmission, from the relay node, of the unsuccessfully decoded CBGs (CBG3), because padded signals such as a known sequence (see [0098] of the instant specification) are not the same as the unsuccessfully decoded CBGs (CBG3).


Claim Interpretation
Interpretation of “a successfully decoded one of the code block groups” and “an unsuccessfully decoded one of the code block groups”
First, the broadest reasonable interpretation (BRI) of “a successfully decoded one of the code block groups” recited in claims 1, 10, 19 and 25 includes a successfully decoded one of the code block groups that is successfully decoded by a certain entity including, among others, the relay node and/or the destination node.
Likewise, BRI of “an unsuccessfully decoded one of the code block groups” recited in claims 1, 10, 19 and 25 includes an unsuccessfully decoded one of the code block groups that is unsuccessfully decoded by a certain entity including, among others, the relay node and/or the destination node.
Second, BRI of “a successfully decoded one of the code block groups” recited in claims 1, 10, 19 and 25 includes, among others, a successfully decoded portion of the code block groups as well as a successfully decoded code block of the code block groups and a successfully decoded code block group of the code block groups. This is consistent with the descriptions [0007] [0008] in the instant specification wherein “ones” and “portions” and interchangeably used.
Likewise, BRI of “an unsuccessfully decoded one of the code block groups” recited in claims 1, 10, 19 and 25 includes, among others, an unsuccessfully decoded portion of the code block groups as well as an unsuccessfully decoded code block of the code block groups and an unsuccessfully decoded code block group of the code block groups. This is consistent with the descriptions [0007] [0008] in the instant specification wherein “ones” and “portions” and interchangeably used.

Interpretation of “transport block” in “transmitting, from the relay node, the transport block including the one or more second code block groups”
BRI of “transport block” in “attempting, at the relay node, to decode code block groups of a transport block” and “transmitting, from the relay node, the transport block including the one or more second code block groups” recited in claims 1, 10, 19 and 25 includes “partial transport block” and is not limited to “entire transport block”.
If the "transport block" transmitted from the relay is limited to "entire transport block", the generic claims 1, 10, 19 and 25 requiring “transmitting, from the relay node, the entire transport block” contradict to the figures of species I-III (Fig.11-13) where the time-frequency resources occupied by the CBG3 are replaced by blank or padded signals (because a part of CBG3 is replaced by blank or padded signal and the entire transport block includes CBG3) and the entire transport block is not transmitted by the relay. It should be noted that transmission of the padded signal 1102 in symbols 6 and 8 of Fig.11 of the instant application does not corresponds to the transmission, from the relay node, of the unsuccessfully decoded CBGs (CBG3), because padded signals such as a known sequence (see [0098] of the instant specification) are not the same as the unsuccessfully decoded CBGs (CBG3).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 10-11, 19-20, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-2, 10-11, 19-20, and 25-26, the limitation “modified transmit configuration" recited in claims 1, 10, 19 and 25 renders the claim(s) indefinite because it is unclear the reference to which determine whether a transmit configuration is modified or not. See MPEP 2173.05(b) II. For the purpose of examination, “modified transmit configuration" recited in claims 1, 10, 19 and 25 is interpreted as being “a configuration that is modified from a transmit configuration of code block groups”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 10-11, 19-20, and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claims 1-2, 10-11, 19-20, and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “attempting, at the relay node, to decode code block groups of a transport block, wherein the code block groups are received in a resource allocation and according to an original encoding configuration; identifying, at the relay node, a symbol in the resource allocation that includes both of a first part of a successfully decoded one of the code block groups and a first part of an unsuccessfully decoded one of the code block groups, wherein the successfully decoded one is one of the code block groups that is successfully decoded by the relay node, and the unsuccessfully decoded one is one of the code block groups that is unsuccessfully decoded by the relay node; determining a modified transmit configuration for the symbol; encoding, at the relay node, a second part of the successfully decoded one of the code block groups according to the original encoding configuration to define one or more second code block groups in the resource allocation, wherein the second part is outside of the symbol; and transmitting, from the relay node, the transport block including the one or more second code block groups according to the resource allocation and the symbol according to the modified transmit configuration”, does not reasonably provide enablement for “attempting, at the relay node, to decode code block groups of a transport block, wherein the code block groups are received in a resource allocation and according to an original encoding configuration; identifying, at the relay node, a symbol in the resource allocation that includes both of a first part of a successfully decoded one of the code block groups and a first part of an unsuccessfully decoded one of the code block groups, wherein the successfully decoded one is one of the code block groups that is successfully decoded by a node other than the relay node such as a destination node, and the unsuccessfully decoded one is one of the code block groups that is unsuccessfully decoded by the node other than the relay node such as the destination node; determining a modified transmit configuration for the symbol; encoding, at the relay node, a second part of the successfully decoded one of the code block groups according to the original encoding configuration to define one or more second code block groups in the resource allocation, wherein the second part is outside of the symbol; and transmitting, from the relay node, the transport block including the one or more second code block groups according to the resource allocation and the symbol according to the modified transmit configuration”.  
As discussed in the claim interpretation above, the BRI of “a successfully decoded one of the code block groups” recited in claims 1, 10, 19 and 25 includes one of the code block groups that is . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Figs.7-14 and their descriptions disclose only the embodiments wherein the successfully decoded one is one of the code block groups that is successfully decoded by the relay node, and the unsuccessfully decoded one is one of the code block groups that is unsuccessfully decoded by the relay node. A person of ordinary skill in the art would not be able to make and use the invention when the successfully decoded one is one of the code block groups that is successfully decoded by a node other than the relay node such as a destination node, and the unsuccessfully decoded one is one of the code block groups that is unsuccessfully decoded by the node other than the relay node such as the destination node, because there are no prior arts or descriptions in the original disclosure on how the relay node could detect the decoding status of the code block groups at the node other than the relay node and identify a symbol based on the detected decoding status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 20200259600 A1, hereafter Cao) in view of Choi et al. (US 20200295878 A1, hereafter Choi).

Regarding claim 1, Cao discloses a method of wireless communications (Figs.4-7) by a relay node (Figs.4-7, CUE), comprising:
	 attempting (Fig.7, [0121] As indicated at 500, in the first multicast phase 501, the BS or LUE multicasts a data block that includes a transport block TB1 to CUE1, CUE2, and the TUE via DL or SL transmission broadcasts. [0122] The transport block TB1 transmitted in the first phase 501 contains 9 CBs, identified as CB1 to CB9, respectively. The nine CBs of TB1 are grouped into three CBGs, identified as CBG1, CBG2 and CBG3, respectively, such that CBG1 includes CB1, CB2 and CB3; CBG2 includes CB4, CB5 and CB6; and CBG3 includes CB7, CB8 and CB9. [0123] In this example, CUE1 successfully decoded all the CBs in the data block TB1. CUE2 successfully decoded all CBs in TB1 except CB2, which belongs to CBG1. [0124] CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly.), at the relay node (Fig.7, [0121]-[0128] CUE2), to decode code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) of a transport block (Fig.7, [0121]-[0128] TB1), wherein the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) are received in a resource allocation (Fig.7, [0121]-[0128] resources allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3 and to retransmit all the CBs in CBG2) and according to an original encoding configuration (Fig.7, [0121]-[0128] configuration of encoding three CBGs, identified as CBG1, CBG2 and CBG3);
	 identifying ([0123] In this example, CUE1 successfully decoded all the CBs in the data block TB1. CUE2 successfully decoded all CBs in TB1 except CB2, which belongs to CBG1.), at the relay node (Fig.7, [0121]-[0128] CUE2), a resource (Fig.7, [0121]-[0128] resource allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3) in the resource allocation (Fig.7, [0121]-[0128] resources allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3 and to retransmit all the CBs in CBG2) that includes both of a first part of a successfully decoded one ([0124] all CBs in TB1 except CB2, which belongs to CBG1) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) and a first part of an unsuccessfully decoded one ([0124] CB2, which belongs to CBG1) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3);
	 determining a modified transmit configuration ([0124] a modified transmit configuration is a configuration for retransmitting all the CBs in CBG2; the configuration is modified because only the CBs in CBG2 are retransmitted) for the resource (Fig.7, [0121]-[0128] resource allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3);
(Fig.7, [0124] In the cooperation phase 511, based on the HARQ feedback from the TUE, the CUEs retransmit to the TUE at least a portion of the TB1 that they were able to successfully decode from the BS's or LUE's initial transmission in the multicast phase 501. In particular, as indicated at 504 in FIG. 7, CUE1 retransmits all the CBs in CBG1 and CBG2. CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly.), at the relay node (Fig.7, [0121]-[0128] CUE2), a second part (Fig.7, [0124] all the CBs in CBG2) of the successfully decoded one ([0124] all CBs in TB1 except CB2, which belongs to CBG1) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) according to the original encoding configuration (Fig.7, [0121]-[0128] configuration of encoding three CBGs, identified as CBG1, CBG2 and CBG3; There is no change in encoding configuration because all the CBs in CBG2 are just retransmitted) to define one or more second code block groups (Fig.7, [0124] all the CBs in CBG2) in the resource allocation (Fig.7, [0121]-[0128] resources allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3 and to retransmit all the CBs in CBG2), wherein the second part (Fig.7, [0124] all the CBs in CBG2) of the successfully decoded one ([0124] all CBs in TB1 except CB2, which belongs to CBG1) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) is outside (Fig.7, [0124] all the CBs in CBG2 is in the cooperation phase, which is after (hence outside of the resource for) the multicast phase 501 for receiving three CBGs, identified as CBG1, CBG2 and CBG3) of the resource (Fig.7, [0121]-[0128] resource allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3); and
	 transmitting (Fig.7, [0124] CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly.), from the relay node (Fig.7, [0121]-[0128] CUE2), the transport block (Fig.7, [0121]-[0128] TB1) including the one or more second code block groups (Fig.7, [0124] all the CBs in CBG2) according to the resource allocation (Fig.7, [0121]-[0128] resources allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3 and to retransmit all the CBs in CBG2) and the resource (Fig.7, [0121]-[0128] resource allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3; retransmitting all the CBs in CBG2 is according to resource allocated for CUE2 to receive three CBGs that includes CBG2) according to the modified transmit configuration ([0124] a modified transmit configuration is a configuration for transmitting all CBs in TB1 except CB2, which belongs to CBG1).” 
Cao does not disclose the resource is a symbol.
However, Choi discloses resource allocated to receive CBGs is a symbol (Fig.11(b), [0132] Referring to FIG. 11(b), CBGs constituting one TB are mapped to time-frequency resources for which a PDSCH is scheduled. According to an embodiment, each CBG may be assigned to the frequency axis first and then extended to the time axis. When a PDSCH consisting of one TB containing 4 CBGs is allocated to 7 OFDM symbols, CBG0 may be transmitted through the first and second OFDM symbols, CBG1 may be transmitted through the second, third and fourth OFDM symbols, CBG2 may be transmitted through the fourth, fifth and sixth OFDM symbols, and CBG3 may be transmitted through the sixth and seventh OFDM symbols.; Note that the second OFDM symbol is resource allocated to receive CBG0 and CBG1, the fourth OFDM symbol is resource allocated to receive CBG1 and CBG2, and the sixth OFDM symbol is resource allocated to receive CBG2 and CBG3).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the resource of Cao allocated to receive three CBGs to be a symbol as taught by Choi, in order to more flexibly allocate resource to CBGs by using time as well as frequency (Choi, Fig.11(b), [0132]).

Regarding claim 10, Cao discloses a relay node device (Figs.2&4-7, CUE) for wireless communication, comprising:	 a memory (Fig.2, [0081] memory 208) configured to store instructions (Fig.2, [0081] software instructions); and	 one or more processors (Fig.2, [0081] processing unit(s) 200) communicatively coupled with the memory (Fig.2, [0081] memory 208), wherein the one or more processors are configured to execute the instructions to ([0081] In addition, the UE 110 includes at least one memory 208. The memory 208 stores instructions and data used, generated, or collected by the UE 110. For example, the memory 208 could store software instructions or modules configured to implement some or all of the functionality and/or embodiments described herein and that are executed by the processing unit(s) 200. Each memory 208 includes any suitable volatile and/or non-volatile storage and retrieval device(s). Any suitable type of memory may be used, such as random access memory (RAM), read only memory (ROM), hard disk, optical disc, subscriber identity module (SIM) card, memory stick, secure digital (SD) memory card, and the like.):
	 attempt (Fig.7, [0121] As indicated at 500, in the first multicast phase 501, the BS or LUE multicasts a data block that includes a transport block TB1 to CUE1, CUE2, and the TUE via DL or SL transmission broadcasts. [0122] The transport block TB1 transmitted in the first phase 501 contains 9 CBs, identified as CB1 to CB9, respectively. The nine CBs of TB1 are grouped into three CBGs, identified as CBG1, CBG2 and CBG3, respectively, such that CBG1 includes CB1, CB2 and CB3; CBG2 includes CB4, CB5 and CB6; and CBG3 includes CB7, CB8 and CB9. [0123] In this example, CUE1 successfully decoded all the CBs in the data block TB1. CUE2 successfully decoded all CBs in TB1 except CB2, which belongs to CBG1. [0124] CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly.), at the relay node (Fig.7, [0121]-[0128] CUE2), to decode code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) of a transport block (Fig.7, [0121]-[0128] TB1), wherein the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) are received in a resource allocation (Fig.7, [0121]-[0128] resources allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3 and to retransmit all the CBs in CBG2) and according to an original encoding configuration (Fig.7, [0121]-[0128] configuration of encoding three CBGs, identified as CBG1, CBG2 and CBG3);
	 identify ([0123] In this example, CUE1 successfully decoded all the CBs in the data block TB1. CUE2 successfully decoded all CBs in TB1 except CB2, which belongs to CBG1.), at the relay node (Fig.7, [0121]-[0128] CUE2), a resource (Fig.7, [0121]-[0128] resource allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3) in the resource allocation (Fig.7, [0121]-[0128] resources allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3 and to retransmit all the CBs in CBG2) that includes both of a first part of a successfully decoded one ([0124] all CBs in TB1 except CB2, which belongs to CBG1) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) and a first part of an unsuccessfully decoded one ([0124] CB2, which belongs to CBG1) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3);
	 determine a modified transmit configuration ([0124] a modified transmit configuration is a configuration for retransmitting all the CBs in CBG2; the configuration is modified because only the CBs in CBG2 are retransmitted) for the resource (Fig.7, [0121]-[0128] resource allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3);
	 encode (Fig.7, [0124] In the cooperation phase 511, based on the HARQ feedback from the TUE, the CUEs retransmit to the TUE at least a portion of the TB1 that they were able to successfully decode from the BS's or LUE's initial transmission in the multicast phase 501. In particular, as indicated at 504 in FIG. 7, CUE1 retransmits all the CBs in CBG1 and CBG2. CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly.), at the relay node (Fig.7, [0121]-[0128] CUE2), a second part (Fig.7, [0124] all the CBs in CBG2) of the successfully decoded one ([0124] all CBs in TB1 except CB2, which belongs to CBG1) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) according to the original encoding configuration (Fig.7, [0121]-[0128] configuration of encoding three CBGs, identified as CBG1, CBG2 and CBG3; There is no change in encoding configuration because all the CBs in CBG2 are just retransmitted) to define one or more second code block groups (Fig.7, [0124] all the CBs in CBG2) in the resource allocation (Fig.7, [0121]-[0128] resources allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3 and to retransmit all the CBs in CBG2), wherein the second part (Fig.7, [0124] all the CBs in CBG2) of the successfully decoded one ([0124] all CBs in TB1 except CB2, which belongs to CBG1) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) is outside (Fig.7, [0124] all the CBs in CBG2 is in the cooperation phase, which is after (hence outside of the resource for) the multicast phase 501 for receiving three CBGs, identified as CBG1, CBG2 and CBG3) of the resource (Fig.7, [0121]-[0128] resource allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3); and
	 transmit (Fig.7, [0124] CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly.), from the relay node (Fig.7, [0121]-[0128] CUE2), the transport block (Fig.7, [0121]-[0128] TB1) including the one or more second code block groups (Fig.7, [0124] all the CBs in CBG2) according to the resource allocation (Fig.7, [0121]-[0128] resources allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3 and to retransmit all the CBs in CBG2) and the resource (Fig.7, [0121]-[0128] resource allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3; retransmitting all the CBs in CBG2 is according to resource allocated for CUE2 to receive three CBGs that includes CBG2) according to the modified transmit configuration ([0124] a modified transmit configuration is a configuration for transmitting all CBs in TB1 except CB2, which belongs to CBG1).” 
Cao does not disclose the resource is a symbol.
However, Choi discloses resource allocated to receive CBGs is a symbol (Fig.11(b), [0132] Referring to FIG. 11(b), CBGs constituting one TB are mapped to time-frequency resources for which a PDSCH is scheduled. According to an embodiment, each CBG may be assigned to the frequency axis first and then extended to the time axis. When a PDSCH consisting of one TB containing 4 CBGs is allocated to 7 OFDM symbols, CBG0 may be transmitted through the first and second OFDM symbols, CBG1 may be transmitted through the second, third and fourth OFDM symbols, CBG2 may be transmitted through the fourth, fifth and sixth OFDM symbols, and CBG3 may be transmitted through the sixth and seventh OFDM symbols.; Note that the second OFDM symbol is resource allocated to receive CBG0 and CBG1, the fourth OFDM symbol is resource allocated to receive CBG1 and CBG2, and the sixth OFDM symbol is resource allocated to receive CBG2 and CBG3).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the resource of Cao allocated to receive three CBGs to be a symbol as taught by Choi, in order to more flexibly allocate resource to CBGs by using time as well as frequency (Choi, Fig.11(b), [0132]).

Regarding claim 19, Cao and Choi discloses a relay node device (Figs.2&4-7, CUE) for wireless communication, comprising:	 means for attempting, at the relay node, to decode code block groups of a transport block, wherein the code block groups are received in a resource allocation and according to an original encoding configuration (“the means for attempting” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as corresponding to the structure comprising “a memory configured to store instructions; and one or more processors communicatively coupled with the memory, wherein the one or more processors are configured to execute the instructions to perform the attempting operation” as in claim 10, Fig.17 and [0136]-[0138]; see the rejection of claims 10 for details);	 means for identifying, at the relay node, a symbol in the resource allocation that includes both of a first part of a successfully decoded one of the code block groups and a first part of an unsuccessfully decoded one of the code block groups (“the means for identifying” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as corresponding to the structure comprising “a memory configured to store instructions; and one or more processors communicatively coupled with the memory, wherein the one or more processors are configured to execute the instructions to perform the identifying operation” as in claim 10, Fig.17 and [0136]-[0138]; see the rejection of claims 10 for details);	 means for determining a modified transmit configuration for the symbol (“the means for determining” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as corresponding to the structure comprising “a memory configured to store instructions; and one or more processors communicatively coupled with the memory, wherein the one or more processors are configured to execute the instructions to perform the determining operation” as in claim 10, Fig.17 and [0136]-[0138]; see the rejection of claims 10 for details);	 means for encoding, at the relay node, a second part of the successfully decoded one of the code block groups according to the original encoding configuration to define one or more second code block groups in the resource allocation, wherein the second part of the successfully decoded one of the code block groups is outside of the symbol (“the means for encoding” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as corresponding to the structure comprising “a memory configured to store instructions; and one or more processors communicatively coupled with the memory, wherein the one or more processors are configured to execute the instructions to perform the encoding operation” as in claim 10, Fig.17 and [0136]-[0138]; see the rejection of claims 10 for details); and	 means for transmitting, from the relay node, the transport block including the one or more second code block groups according to the resource allocation and the symbol according to the modified transmit configuration (“the means for transmitting” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as corresponding to the structure comprising “a memory configured to store instructions; and one or more processors communicatively coupled with the memory, wherein the one or more processors are configured to execute the instructions to perform the transmiitting operation” as in claim 10, Fig.17 and [0136]-[0138]; see the rejection of claims 10 for details).

Regarding claim 25, Cao discloses a non-transitory computer-readable medium storing instructions executable by one or more processors to ([0293] Moreover, any module, component, or device exemplified herein that executes instructions may include or otherwise have access to a non-transitory computer/processor readable storage medium or media for storage of information, such as computer/processor readable instructions, data structures, program modules, and/or other data. A non-exhaustive list of examples of non-transitory computer/processor readable storage media includes magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, optical disks such as compact disc read-only memory (CD-ROM), digital video discs or digital versatile disc (DVDs), Blu-ray Disc™, or other optical storage, volatile and non-volatile, removable and non-removable media implemented in any method or technology, random-access memory (RAM), read-only memory (ROM), electrically erasable programmable read-only memory (EEPROM), flash memory or other memory technology. Any such non-transitory computer/processor storage media may be part of a device or accessible or connectable thereto. Any application or module herein described may be implemented using computer/processor readable/executable instructions that may be stored or otherwise held by such non-transitory computer/processor readable storage media.):	 attempt (Fig.7, [0121] As indicated at 500, in the first multicast phase 501, the BS or LUE multicasts a data block that includes a transport block TB1 to CUE1, CUE2, and the TUE via DL or SL transmission broadcasts. [0122] The transport block TB1 transmitted in the first phase 501 contains 9 CBs, identified as CB1 to CB9, respectively. The nine CBs of TB1 are grouped into three CBGs, identified as CBG1, CBG2 and CBG3, respectively, such that CBG1 includes CB1, CB2 and CB3; CBG2 includes CB4, CB5 and CB6; and CBG3 includes CB7, CB8 and CB9. [0123] In this example, CUE1 successfully decoded all the CBs in the data block TB1. CUE2 successfully decoded all CBs in TB1 except CB2, which belongs to CBG1. [0124] CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly.), at a relay node (Fig.7, [0121]-[0128] CUE2), to decode code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) of a transport block (Fig.7, [0121]-[0128] TB1), wherein the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) are received in a resource allocation (Fig.7, [0121]-[0128] resources allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3 and to retransmit all the CBs in CBG2) and according to a first encoding configuration (Fig.7, [0121]-[0128] configuration of encoding three CBGs, identified as CBG1, CBG2 and CBG3);
	 identify ([0123] In this example, CUE1 successfully decoded all the CBs in the data block TB1. CUE2 successfully decoded all CBs in TB1 except CB2, which belongs to CBG1.), at the relay node (Fig.7, [0121]-[0128] CUE2), a resource (Fig.7, [0121]-[0128] resource allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3) in the resource allocation (Fig.7, [0121]-[0128] resources allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3 and to retransmit all the CBs in CBG2) that includes both of a first part of a successfully decoded one ([0124] all CBs in TB1 except CB2, which belongs to CBG1) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) and a first part of an unsuccessfully decoded one ([0124] CB2, which belongs to CBG1) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3);
	 determine a modified transmit configuration ([0124] a modified transmit configuration is a configuration for retransmitting all the CBs in CBG2; the configuration is modified because only the CBs in CBG2 are retransmitted) for the resource (Fig.7, [0121]-[0128] resource allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3);
(Fig.7, [0124] In the cooperation phase 511, based on the HARQ feedback from the TUE, the CUEs retransmit to the TUE at least a portion of the TB1 that they were able to successfully decode from the BS's or LUE's initial transmission in the multicast phase 501. In particular, as indicated at 504 in FIG. 7, CUE1 retransmits all the CBs in CBG1 and CBG2. CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly.), at the relay node (Fig.7, [0121]-[0128] CUE2), a second part (Fig.7, [0124] all the CBs in CBG2) of the successfully decoded one ([0124] all CBs in TB1 except CB2, which belongs to CBG1) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) according to the first encoding configuration (Fig.7, [0121]-[0128] configuration of encoding three CBGs, identified as CBG1, CBG2 and CBG3; There is no change in encoding configuration because all the CBs in CBG2 are just retransmitted) to define one or more second code block groups (Fig.7, [0124] all the CBs in CBG2) in the resource allocation (Fig.7, [0121]-[0128] resources allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3 and to retransmit all the CBs in CBG2), wherein the second part (Fig.7, [0124] all the CBs in CBG2) of the successfully decoded one ([0124] all CBs in TB1 except CB2, which belongs to CBG1) of the code block groups (Fig.7, [0121]-[0128] three CBGs, identified as CBG1, CBG2 and CBG3) is outside (Fig.7, [0124] all the CBs in CBG2 is in the cooperation phase, which is after (hence outside of the resource for) the multicast phase 501 for receiving three CBGs, identified as CBG1, CBG2 and CBG3) of the resource (Fig.7, [0121]-[0128] resource allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3); and
	 transmit (Fig.7, [0124] CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly.), from the relay node (Fig.7, [0121]-[0128] CUE2), the transport block (Fig.7, [0121]-[0128] TB1) including the one or more second code block groups (Fig.7, [0124] all the CBs in CBG2) according to the resource allocation (Fig.7, [0121]-[0128] resources allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3 and to retransmit all the CBs in CBG2) and the resource (Fig.7, [0121]-[0128] resource allocated for CUE2 to receive three CBGs, identified as CBG1, CBG2 and CBG3; retransmitting all the CBs in CBG2 is according to resource allocated for CUE2 to receive three CBGs that includes CBG2) according to the modified transmit configuration ([0124] a modified transmit configuration is a configuration for transmitting all CBs in TB1 except CB2, which belongs to CBG1).” 
Cao does not disclose the resource is a symbol.
However, Choi discloses resource allocated to receive CBGs is a symbol (Fig.11(b), [0132] Referring to FIG. 11(b), CBGs constituting one TB are mapped to time-frequency resources for which a PDSCH is scheduled. According to an embodiment, each CBG may be assigned to the frequency axis first and then extended to the time axis. When a PDSCH consisting of one TB containing 4 CBGs is allocated to 7 OFDM symbols, CBG0 may be transmitted through the first and second OFDM symbols, CBG1 may be transmitted through the second, third and fourth OFDM symbols, CBG2 may be transmitted through the fourth, fifth and sixth OFDM symbols, and CBG3 may be transmitted through the sixth and seventh OFDM symbols.; Note that the second OFDM symbol is resource allocated to receive CBG0 and CBG1, the fourth OFDM symbol is resource allocated to receive CBG1 and CBG2, and the sixth OFDM symbol is resource allocated to receive CBG2 and CBG3).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the resource of Cao allocated to receive three CBGs to be a symbol as taught by Choi, in order to more flexibly allocate resource to CBGs by using time as well as frequency (Choi, Fig.11(b), [0132]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ji et al. (US 20120057523 A1, hereafter Ji) –  discloses “wherein relay transmitting a known padding signal” (Fig.2, [0072] [0075]).

Islam et al. (US 20180324816 A1, hereafter Islam) –  discloses “wherein transmitting a plurality of code block groups with a known padding signal” ([0186] In this case, some padding may be applied so that the CBGs for the retransmission fill an integer number of REs). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
11/6/2021